 


109 HR 3416 IH: CITA Transparency Act of 2005
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3416 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Weller introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the application of the foreign affairs exemption to the rule making requirements under the Administrative Procedure Act with respect to actions of the Committee for the Implementation of Textile Agreements. 
 
 
1.Short titleThis Act may be cited as the CITA Transparency Act of 2005.  
2.FindingsCongress finds the following: 
(1)Subchapter II of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act), was enacted into law, among other things, to protect the interest of the public in administrative justice and fair play, to prevent ad hoc, arbitrary decisionmaking, and to ensure administrative accountability.  
(2)The Committee for the Implementation of Textile Agreements, an interagency group established by Executive Order 11651 (March 3, 1972), performs regulatory and policy functions that regulate, impact, or otherwise affect the United States textile and apparel industry, importers of textiles and apparel, and the general public. 
(3)The Committee for the Implementation of Textile Agreements has maintained that it is generally exempt from the notice-and-comment requirements of the Administrative Procedure Act by virtue of the foreign affairs exemption contained in section 553(a)(1) of title 5, United States Code. 
(4)Other Federal agencies that exercise trade-related functions under United States law follow procedures that fully comply with the notice-and-comment requirements of the Administrative Procedures Act. 
(5)Full compliance by the Committee for the Implementation of Textile Agreements with the notice-and-comment requirements of the Administrative Procedure Act will not provoke undesirable international consequences and will ensure fairness and accountability in the administration of textile agreements.  
3.Prohibition on application of foreign affairs exemption under the Administrative Procedure Act with respect to actions of the Committee for the Implementation of Textile AgreementsThe Committee for the Implementation of Textile Agreements shall not invoke the foreign affairs exemption contained in section 553(a)(1) of title 5, United States Code, with respect to any of its actions related to textile trade.   
 
